         Case 1:19-cv-03329-BAH Document 15 Filed 01/16/20 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

  JOHN PAUL SZYMKOWICZ,

                          Plaintiff,               CASE NO. 1:19-cv-03329 (BAH)
                v.

  MICHAEL STUART FRISCH, et al.,

                          Defendants.


                     AMENDED NOTICE OF VOLUNTARY DISMISSAL
                       PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)(i)

       Pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff John

Paul Szymkowicz, hereby gives notice that the above-captioned action is voluntarily dismissed,

with prejudice, against Defendant Law Professor Blogs, LLC.

Dated: Washington, DC
       January 16, 2020

                                            Respectfully submitted,


                                            By: /s/ John B. Williams
                                                John B. Williams (DC Bar #257667)
                                                Fara N. Kitton (DC Bar #1007793)
                                                WILLIAMS LOPATTO PLLC
                                                1200 New Hampshire Ave., NW, Ste. 750
                                                Washington, DC 20036
                                                Tel.: (202) 296-1611
                                                jbwilliams@williamslopatto.com

                                                 Counsel for Plaintiff
         Case 1:19-cv-03329-BAH Document 15 Filed 01/16/20 Page 2 of 2



                                CERTIFICATE OF SERVICE


       I hereby certify that on January 16, 2020, a true and correct copy of Plaintiff’s Amended

Notice of Dismissal was filed electronically with the Clerk of Court for the United States District

Court for the District of Columbia using the CM/ECF system, which sent notification of such filing

to defendant Michael Frisch’s counsel of record:

               Matthew J. Rizzolo (D.C. 991577)
               Jonathan R. Ference-Burke (D.C. 1001179)
               ROPES & GRAY LLP
               2099 Pennsylvania Avenue, NW
               Washington, DC 20006

       Defendant Law Professor Blogs, LLC will be served upon counsel via first class mail at the

following address:

               Brent H. Blakely, Esq.
               Blakely Law Group
               1334 Parkview Ave., Suite 280
               Manhattan Beach, California 90266




                                             /s/ John B. Williams
                                               John B. Williams
